                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


RICHARD CLEMONS,                               2:18-CV-12593-TGB

                  Plaintiff,

                                         ORDER ADOPTING REPORT
      vs.                                 AND RECOMMENDATION
                                             AND DISMISSING
AKRON EMT et al.,                         PLAINTIFF’S COMPLAINT

                  Defendants.




     This matter is before the Court on Magistrate Judge Stephanie

Dawkins Davis’s July 22, 2019 Report and Recommendation (ECF No.
16) recommending dismissal of Plaintiff’s Complaint with prejudice.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”

of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to the

report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will
therefore accept the Magistrate’s Report and Recommendation of July 22,

2019 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge Davis’s

Report and Recommendation of July 22, 2019 is ACCEPTED and
ADOPTED. It is FURTHER ORDERED that Plaintiff’s Complaint is

DISMISSED WITH PREJUDICE.


     SO ORDERED.




Dated: August 19, 2019       s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                       Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on August 19, 2019.
                            s/A. Chubb
                            Case Manager




                                    2
